﻿I am very glad to be able to address you, Mr. President from this international rostrum and to express to you on behalf of the Sultanate of Oman and of its delegation, now taking part in the thirty-fourth session of the General Assembly of the United Nations, our warmest congratulations on your election to the presidency of this session. Your election to this high office does confirm the very positive and active role which is played by your country in resolving the important problems facing it. This event, together with other similar events, shows not only the position your country occupies, but also reaffirms the increasing importance of the role being played by the developing countries in the international arena. The well-known ties between our two countries are a further reason for us to express our satisfaction at your election to the presidency of this session. We have confidence in your capacity to guide our work in a way that will ensure maximum success in the achievement of our objectives.
352.	I am also very happy to pay a tribute to your predecessor the Minister for Foreign Affairs of Colombia, Mr. Indalecio Lievano, who presided so ably over the work of the thirty-third session.
353.	I should also like to express appreciation for the tireless efforts exerted by the United Nations Secretary-General, Mr. Kurt Waldheim, in serving the principles and objectives of the United Nations and for his constant endeavour to enhance the effectiveness of its activity, so that it may discharge the great tasks entrusted to it for the maintenance of world peace and security, thus leading all the people of the world to prosperity and stability.
354.	My delegation is equally happy to welcome Saint Lucia as a Member of this Organization and to assure its delegation of our co-operation. I hail the efforts of the United Nations to affirm its universal character, in fulfilment of one of the objectives of the Charter.
355.	The thirty-fourth session of the General Assembly is taking place in very complex international conditions which require from all of us a serious examination of the remedies for their causes, if we are to succeed in elaborating adequate solutions for all the problems facing the international community and threatening its peace and stability.
356.	The problem of the Middle East, with all the threats it holds for international peace and security, is regarded as one of the most urgent problems facing the world today. That is why finding a just, lasting and comprehensive solution to it has become more important than ever before. This issue, as everybody agrees, is highly important, because it is tied in with the interests of many international parties. What we are witnessing today in Lebanon and in other parts of the Middle East is not isolated from the whole situation arising out of this problem. It is the best evidence of the urgency and importance of finding an early solution to the problem. The Middle East issue has polarized the majority of those in this Organization and world public opinion, because of its direct impact on international peace and security, and on the course of many events in the world, particularly in economic affairs. Despite the good offices of this Organization and other international parties, and their efforts to find a peaceful, comprehensive and just solution that would satisfy all the parties involved in the Middle East issue, the continued intransigence of Israel, its persistent refusal to withdraw from the occupied Arab territories, and to recognize the inalienable national rights of the brotherly Palestinian people constitute a stumbling-block, to the attainment of the just peace we desire.
357.	My country has persistently and clearly stated its position on this problem in all international forums, because it is of paramount importance to the world in general and to the Arab and Moslem world in particular. Like all Arab countries, we continue to advocate a solution of international problems by peaceful means. However, peaceful solutions, in our opinion, have to be based on a solid foundation consisting of the principles of international law, equity and the resolutions of the United Nations. Unfortunately, we see that Israel is maintaining its illegitimate occupation of the occupied Arab territories, thus violating all the relevant principles and resolutions. It is pursuing its policy of establishing settlements in the occupied Arab territories, and this is contrary to the Geneva Convention relative to the Protection of Civilian Persons in Time of War of 12 August 1949. It thus challenges the whole international community, which has condemned this policy.
358.	The Arab countries have been extremely flexible in their constant efforts and endeavours to find a peaceful solution to this problem, either within the context of the United Nations or outside it. However, Israel has responded to these endeavours by intransigence and by raising more obstacles and hindrances. This has been obvious in the negotiations on autonomy, and in Israel's dubious interpretation of the bases of the Camp David agreements in a manner that does not ensure its complete withdrawal from the occupied Arab territories as provided for by the United Nations resolutions.
359.	My country feels that the United Nations should take more effective measures consistent with its earlier resolutions and with the endeavours made by other international parties with a view to finding a just and urgent solution to this important problem within the framework of the following principles: first, the necessity of a complete withdrawal by Israel from the Arab territories occupied since 1967; secondly, recognition of the legitimacy of the inalienable right of the brother Palestinian people to exercise all their national rights, including the right to return to their homes and fully to express their will as concerns self-determination in their own land; thirdly, the restoration of Arab sovereignty over Arab Jerusalem.
360.	The close links between my country and the African continent and its peoples are ties of culture, civilization and history that reach far back in time. The interest that we take in African problems derives from those ties and from our geographical proximity to Africa. Our objectives are to pursue the quest for the establishment of peace and stability, to ensure the independence and sovereignty of the African people and the elimination of all racist regimes in Africa and all foreign forces alien to Africa. We are confident that African States can resolve their own problems without any external interference that impedes their progress and shapes their regimes with systems alien to Africa and the African way of thinking.
361.	The OAU has in the past dealt with extremely difficult issues; and it remains able to lay the foundation for resolving the present problems which constitute an obstacle to the enjoyment by Africans of the conditions of a free, dignified and happy life.
362.	In this understanding, my country welcomes the agreement reached by the Commonwealth countries at their recent Meeting at Lusaka, Zambia, concerning Rhodesia. We also welcome the London Conference, convened by the United Kingdom Government following the Lusaka Meeting, and we hope that the process of reaching a comprehensive settlement through negotiations that is now under way will prove the ideal method for reaching acceptable global solutions.
363.	My delegation regrets to have to recall that, despite the three years that have elapsed since the events in the Horn of Africa, that region is still suffering from instability, because it has not yet been possible to find an acceptable and equitable solution to the conflict between Ethiopia and Somalia because of continual foreign interference in that region. Some have taken advantage of regional conflicts to intervene in that region. Some have taken advantage of regional conflicts to intervene in that region of Africa so as to alter the turn of events, and they have done that in the interests of one party and to the detriment of the interests of another. This is a matter of great concern to us.
364.	The Sultanate of Oman shares the concern of many States Members of the United Nations, particularly the littoral and hinterland States of the Indian Ocean regarding the necessity of taking urgent measures to give effect to the Declaration of the Indian Ocean as a Zone of Peace, because we are convinced that the implementation of that Declaration would certainly alleviate tension in the world and remove that region from the field of competition and the attempts at imposing hegemony which we are witnessing today.
365.	My country attaches great importance to the early implementation of the Declaration of the Indian Ocean as a Zone of Peace, since the Sultanate of Oman is a country in that area and has an extensive coast-line on that ocean. Our support for the Declaration of the Indian Ocean as a Zone of Peace, free from foreign military bases and from nuclear weapons, and removed from the antagonisms of the fleets of the great Powers, stems from our conviction that maintaining the region under constant tension will not provide security and stability nor will it help us to devote our efforts to the progress and well-being of our peoples.
366.	The implementation of the Declaration would require first of all the sincere contribution of the coastal and hinterland States to translating its content into fact, It would necessitate the commitment of the States of the area to mutual respect, as well as to respect for regional sovereignty and the principles of non-intervention in internal affairs, non-resort to the use or the threat of force in international relations and compliance with the principle of the peaceful settlement of any disputes, in keeping with international law and the relevant international covenants.
367.	Furthermore, all countries directly concerned should respond to the appeals made by the General Assembly to translate that Declaration into practical and effective measures without any feeling of hatred or selfishness. Likewise there should be no attempts at hegemony of the kind so current in the behaviour of some States with expansionist ambitions, which try to realize them and their illegitimate objectives in contravention of international laws and customs.
368.	Our object of concern today is what we witness regarding the increasing escalation of the presence of the major maritime Powers in the Indian Ocean. We associate ourselves with the international community in appealing to those Powers to reduce their naval forces and to refrain from expanding their zones of influence in that region, because this contributes to increasing tension and instability in the area.
369.	My country has participated in all the activities of the United Nations aimed at making the Indian Ocean a zone of peace. It has also participated in the Meeting of the Littoral and Hinterland States of the Indian Ocean held last July in New York. Despite the fact that that Meeting failed to attain the objectives that we all aspired to, it did succeed in bringing closer together the various views of the participating countries and provided opportunities for all those countries to express their opinion. We hope that this will create an atmosphere of harmony among those views, leading at the outcome to the implementation of the Declaration making the Indian Ocean a zone of peace. I am convinced that, if there is sincere political will among the countries interested in the area, the world community will be able to draw up a legal framework making the Indian Ocean a zone of peace.
370.	The delegation of the Sultanate of Oman stressed at the thirty-second session from this rostrum the importance of the question of the Straits of Hormuz and the necessity of navigation through it.  The importance of these Straits is now increasing because about 30 per cent of the oil of the world passes through it. The recent rumours about the possibility of operations that might result in impeding navigation through the Straits and interrupting the flow of oil from the producing to the consuming countries are certainly a subject of concern. It is my duty to affirm here once again that my country is always ready to co-operate with all other countries in the region and outside it, with a view to guaranteeing the security of navigation through these vital and important Straits. We invite all countries of the world to co-operate and work together to remove from this important waterway the threat of sabotage that would result in impeding navigation through it. In our opinion, threats to impede navigation constitute a real danger only if they are supported by other countries. So it is essential to launch an appeal for a review of attitudes to ensure that there is a triumph of wisdom, common sense and international interest over limited and passing selfish interests. Faced with all these problems, the Sultanate of Oman, because of its geographical location and the responsibilities incumbent on it, will take all legal steps to prevent navigation in the Straits of Hormuz from being exposed to sabotage, with a view to guaranteeing the security, stability, sovereignty, safety and regularity of international navigation.
371.	The Sultanate of Oman participated in the recent Sixth Conference of Heads of State and Government of Non-Aligned Countries. As in the past, my country will continue to support the policy and the activities of the Non-Aligned Movement, so as to protect the movement from any possible attempt to draw it away from its fundamental principles. We trust that the non-aligned movement will maintain its fundamental characteristics and resist all attempts to have it incline to the benefit of one bloc as opposed to another.
372.	What is happening in Indo-China is a matter of serious concern. We hope that stability will prevail there so that an end can be put to armed struggle and to interference in the affairs of certain countries of the region. There is need to respect the autonomy and sovereignty of all the countries of the region, without any interference in their internal affairs. That is why my delegation welcomes the results of the Geneva conference, which was convened by the Secretary-General of the United Nations and took place on 20 and 21 July 1979. The conference dealt with the question of refugees from Indo-China, and we of course participated in it. My delegation feels that the international community should endeavour to find a radical and just solution to this problem of Indo-Chinese refugees, so as to ensure peace and stability in that part of the world,
373.	I should like now to take up another issue to which my country attaches the greatest importance, the continuing negotiations on the law of the sea. In view of its geographical position alongside straits that are important to international navigation, the Straits of Hormuz, the Sultanate of Oman has adopted firm positions which were already expressed and clarified at sessions of the Third United Nations Conference on the Law of the Sea.
374.	My delegation has made a sincere and serious contribution to the current attempts to find an acceptable convention that would be endorsed by all parties. We feel that the progress made so far and during the negotiations at the eighth session, which was resumed at New York, is encouraging. It shows that there is a determination among the negotiators to reach compromise solutions. Here I should like to mention the two compromise formulas we reached on the exploration and exploitation of the resources of the sea-bed beyond territorial jurisdiction.  We reached those formulas after very protracted, exhausting difficult negotiations, and we must all accept them although we do admit that there are certain practical and delicate details which are still pending. A common management of the resources of the sea-bed must aim at ensuring equal opportunities to enjoy the wealth of the sea. If proper functioning of the sea-bed authority is desired, we must facilitate the transfer of technology and the flow of capital that project and to the developing countries. It goes without saying that the industrialized countries nave a very important role to play in this area, and their political will is of particular importance. The Conference has already set next year as a deadline for the ratification of the awaited convention, which will be the best guarantee of the stability and good management of ocean and sea-bed resources. Such stability would have a most beneficial impact on the consolidation of security, justice and the principle of equity in the world at large.
375.	All nations are calling for the elaboration of a clear policy of disarmament. Though negotiations between the two super-Powers are still under way, not too much has been achieved in disarmament. During the tenth special session, which was devoted to disarmament, the General Assembly emphasized important principles. We must all respect those principles, so as to achieve general and complete disarmament.
376.	The Sultanate of Oman welcomes the results of the negotiations between the Soviet Union and the United States of America which led to the signing of the second SALT treaty, and we trust that final ratification will take place very soon, so that the next stage of the negotiations between the two countries can begin soon in order that even greater progress may be made in this field.
377.	My country, like other countries in the world, is aware of the increasing importance of establishing a new international economic order based on a just balance between the prices of raw materials and those of manufactured products and taking into account the needs of the developing countries so as to accelerate their development. The view of the Sultanate of Oman on this subject is similar to that of the other developing countries. We support the resolutions of the Group of 77 and their efforts in this connexion. We are convinced that no State can stand isolated from the new international economic co-operation, whatever its economic and technological potential may be, if the majority of the countries of the world should agree on the formula of the principles on which the world economy must rest, so that it may be more equitable and just, particularly as far as the developing countries are concerned.
378.	The starting-point in our endeavours and the pillar of our actions should be the resolutions of the sixth special session of the General Assembly, and the Charter of Economic Rights and Duties of States, Success in the negotiations between North and South depends on the extent of the co-operation and solidarity of the developing countries, the parts most affected by monetary inflation and increasing price fluctuations. Here we would appeal to the industrialized and advanced countries to increase their aid to the developing countries, so as to raise development rates therein and alleviate the burden of the debts that weighs so heavily on them. We would also ask the developed countries to be more flexible and more serious in the negotiations concerning this subject. In this context my country participated actively, in the fifth session of UNCTAD held at Manila last May. My delegation supported all the positive recommendations that emanated from the Conference.  The pattern of regional co-operation in this field provides an opportunity to broaden international co-operation in general, based as it is on economic and social harmony and integration and on co-ordination and other considerations compatible with the potential of each country of the regional groupings. This promotes friendship co-ordination and good neighbourhood. Accordingly, my country sincerely tried to work out such co-operation in our area and is still seeking to enhance it.
379.	My delegation notes with satisfaction that the General Assembly has decided, on the basis of a proposal made by the Group of 77, to hold a special session in 1980. We have to recall here that, despite the fact that the Committee of the Whole Established under General Assembly Resolution 32/174 achieved only limited results we consider that it should assume the tasks of a preparatory committee for the special session. We hope that the special session of the General Assembly will take the necessary measures to promote the development of the developing countries, to enhance international economic co-operation, and to establish a just international economic order.
380.	As far as the energy crisis is concerned, we feel that its causes are not the export prices nor the reduction in the production of oil and its derivatives but mainly and in the first instance, the increase in consumption, which made demand exceed supply. The result was a high increase of price on world markets. Unless we manage to rationalize consumption and find, as soon as possible, oil substitutes for some uses of energy, the problem may worsen. Oil is an indispensable precious commodity. Consequently, the conservation of resources is necessary. My country's policy in this concern is in line with the resolutions of the Organization of Petroleum Exporting Countries.
381.	In conclusion, we trust that at this thirty-fourth session of the General Assembly we shall find ways and means of improving our methods of work to bring them more into line with the evolution of this Organization, the increase of the number of its Members, and the importance of the items submitted to us. We should try to limit the number of resolutions adopted by this Organization, so that Member States will be better able to follow up and implement them, and hope thus to reduce the number of condemnations and come to the phase of submitting solutions and alternatives, particularly in those cases where it is unanimously recognized that change is necessary. We trust that this session, under the President's guidance, will be the first phase in building up a better world which will benefit from the experience and results of past years.